Case 1:16-cr-20088-RNS Document 172 Entered on FLSD Docket 09/08/2020 Page 1 of 4



                            United States District Court
                                      for the
                            Southern District of Florida

   United States of America,             )
   Plaintiff                             )
                                           Criminal Case No. 16-20088-CR-
                                         )
                                           Scola
   v.                                    )
                                         )
   Luis Lima,                            )
   Defendant.                            )
    Order on Defendant’s Motion To Determine Debtor Lima’s Value In The
     Real Property Located At 2026 NW 7th Street, Miami, Florida 33125
         Now before the Court is the interested parties’ motion to determine debtor
  Lima’s value in the real property located at 2026 NW 7th Street, Miami, Florida
  33125. (ECF No. 165.) This matter was before the Court for a telephonic hearing
  on September 3, 2020. (ECF No. 171.) Both the government and interested
  parties were given the opportunity to present evidence or testimony in support
  of their positions and both parties declined the invitation to do so. After
  considering the parties’ argument, the record, the written submissions, and the
  relevant legal authorities, the Court denies the interested parties’ motion (ECF
  No. 165). The Court orders the relief sought by the government in its opposition
  to the interested parties’ motion, with certain modifications as detailed in this
  order.
        1. Background

         The Defendant Luis Lima pled guilty to conspiracy to commit wire fraud
  and wire fraud, and the Court sentenced him to 60 months in prison and ordered
  him to pay $16,298,000.00, plus interest in restitution. As of April 27, 2020, the
  outstanding balance of Lima’s restitution is $16,297,153.10. (ECF No. 168 at 2.)
  Lima agreed to forfeit his interest in ten properties, including 2026 NW 7th
  Street, Miami, FL 33125 (“the property”). Ultimately the Government declined to
  pursue forfeiture of the property after finding the property had no value. (ECF
  No. 165 at 2.) However, on November 3, 2017, the Government recorded its
  Notice of Lien for Fine and/or Restitution in Book 30744, Page 3862, of the
  Public Records of Miami-Dade County, Florida. (ECF No. 168 at 2.) The Notice
  states that the lien is “in favor of the United States upon all property belonging
  to the person fined or ordered to pay restitution.” (ECF No. 168 at 2.)
         On March 20, 2019, Luis Lima conveyed the property to his girlfriend
  Noemi Anet Estrada De Armas (“Estrada”) for $10.00 via Quit Claim deed. (ECF
Case 1:16-cr-20088-RNS Document 172 Entered on FLSD Docket 09/08/2020 Page 2 of 4



  No. 168 at 2.) Since coming into ownership of the property, Estrada has paid
  $5,839.13 in past due property taxes for the years 2016, 2017, and 2018. (ECF
  No. 169 at 7.) Additional tax payments have been made for the years 2019 and
  2020, totaling $3,030.74. (ECF No. 169 at 7.) In total, Estrada has paid
  $8,869.87 in property taxes since taking ownership of the property. (ECF No.
  169 at 7.) Estrada also claims to have spent $3,950.00 “bringing the property up
  to code and maintaining it.” (ECF No. 165 at 5.) On February 28, 2020, Estrada
  entered into a contract to sell the property for $110,000.00. (ECF No. 168 at 2.)
  On April 30, 2020 Estrada filed a motion to release the government’s lien on the
  property, which this Court denied on June 30, 2020. (ECF Nos. 132, 164).
         Estrada, Dagoberto Dominguez, and his girlfriend, Darling Duarte
  (collectively “interested parties”) now file this motion asking the Court to
  determine debtor Lima’s value in the real property located at 2026 NW 7th Street,
  Miami, Florida 33125. The interested parties argue that the value of the property
  for purposes of this motion should be limited to the value of the property when
  Lima transferred it to Estrada, thereby limiting the amount the government can
  collect on its lien. (See ECF No. 165.) Alternatively, Estrada offers to pay
  $15,000.00 in satisfaction of the lien. (ECF No. 169 at 2.) The government,
  however, argues that they should benefit from any appreciation in the value of
  the property subsequent to the transfer to Estrada. The Court agrees with the
  government.
     2. Analysis

         In support of their motion, the interested parties rely on United States v.
  Sherrill as authority for the position that this Court should look at the time of
  transfer to determine the value of the property. 626 F. Supp. 2d 1267 (M.D. Ga.
  2009). Their reliance is misplaced. In Sherrill, the court wound back the clock to
  look at the value of a property at the time of the transfer, prior to a fraudulent
  conveyance because the property had subsequently diminished significantly in
  value. The Court noted “the only way to restore the parties to the position they
  occupied before the fraudulent conveyance[ was] made is to” look at “the equity
  of the properties at the time of the fraudulent conveyances.” Sherrill, 626 F.
  Supp. 2d at 1275. Contrary to the interested parties’ argument, the government’s
  recovery on its lien is not limited to the value at the time of transfer. Courts have
  permitted the government to appreciate the windfall of properties it has an
  interest in under a variety of circumstances and the same result should be
  reached here. See United States v. Smith, 2012 WL 4377840, at *1 (equitable lien)
  (“the government requests that it be allowed the benefit of any further
  appreciation in the property that is subject to the lien . . . I agree.”); United States
  v. Reed, 924 F.2d 1014, 1017 (11th Cir. 1991) (RICO substitute property
  forfeiture) (“we hold that the government is entitled to any increase in the
  property’s value.”); Dewsnup v. Timm, 502 U.S. 410, 417 (1992) (bankruptcy)
Case 1:16-cr-20088-RNS Document 172 Entered on FLSD Docket 09/08/2020 Page 3 of 4



  (“[a]ny increase over the judicially determined valuation during bankruptcy
  rightly accrues to the benefit of the creditor.”); In re O’Callaghan, 342 B.R. 364,
  368 (M.D. Fl. 2006) (tax lien) (“[a]ny increase in the value of property that secures
  a lien accrues to the benefit of the lien holder . . . [t]his principle was confirmed
  by the Supreme Court of the United States in Dewsnup . . . .”). Accordingly, the
  government may recover the full value of the property, irrespective of its value
  when transferred from Lima to Estrada.
          The interested parties improperly raise for the first time in their reply that
  Estrada is a good faith transferee because she knew that there was “no intent to
  defraud the government” when the property was transferred to her. (ECF No. 169
  at 5.) This argument is not properly before this Court, but even if it were, this
  argument also fails. Herring v. Secretary, Dep’t of Corrections, 397 F.3d 1338,
  1342 (11th Cir. 2005) (“[a]s we have repeatedly admonished, arguments raised
  for the first time in a reply brief are not properly before a reviewing court.”); Willis
  v. DHL Global Customer Solutions (USA), Inc., 2011 WL 4737909, at *3 (S.D. Fl.
  Oct. 7, 2011) (same, collecting cases). Assuming (without concluding) that
  Estrada was a good faith transferee, she did not take the property for value as is
  required under 28 U.S.C. § 3307. Sherrill, 626 F. Supp. 2d at 1275 n.8; Id. at
  1276 n.11 (finding a good faith transferee who does not take for value is not
  protected under the statute). While the interested parties claim that the property
  had no value and therefore $10.00 was fair consideration for the property, the
  interested parties’ Exhibit A shows that, on April 14, 2017 the property was
  appraised as worth $52,374.00. (ECF No. 165, Ex. A); see also (ECF No. 138, at
  9) (“The Miami-Dade Property Appraiser assessed this mortgage free property at
  . . . $96,900.00 for the year 2019.”). Accordingly, the property had significant
  value when Lima transferred the property to Estrada on March 20, 2019.
  Accordingly, Estrada is not a good faith transferee who took for value under 28
  U.S.C. § 3307 and the government may collect the full value of the property in
  satisfaction of its lien.
     3. Conclusion

        The Court denies the interested parties’ motion (ECF No. 165). The Court
  orders the relief sought by the government in its opposition to the interested
  parties’ motion, with certain modifications as detailed below:

     •   The interested parties shall provide a copy of the HUD-1 or Closing
         Disclosure Form immediately to the government for review;
     •   The government’s recorded lien is recognized up to present value of the
         property;
     •   The interested parties should receive a credit for taxes paid in the amount
         of $8,869.87, an additional credit for the $3,950.00 spent maintaining and
         bringing the property up to code, and the remaining proceeds, up to the
Case 1:16-cr-20088-RNS Document 172 Entered on FLSD Docket 09/08/2020 Page 4 of 4



         outstanding restitution judgment, should be applied to Lima’s restitution
         judgment consistent with 18 U.S.C. 3612; and
     •   The sale of the property be permitted to go forward on or before September
         9, 2020, with the purchase price, less $12,819.87, to be deposited in the
         court’s registry if there is no consensus as to settlement charges or
         distribution.
         Done and Ordered in Chambers at Miami, Florida, on September 8, 2020.


                                             ______________________________
                                             Robert N. Scola, Jr.
                                             United States District Judge
